Dissenting Opinion by
Judge Bogers :
I respectfully dissent.
*391The majority reverses the Public Utility Commission and holds that Paul E. Davidson failed to establish in support of his application for a certificate of public convenience that the existing service, involving the transportation by truck of coal from specified producers to their consumers, was inadequate. The testimony of Joseph A. Frederick, traffic manager for the Warner Company, a consumer at its Chester County plant of some 50,000 tons annually of coal transported by the petitioner was adduced to prove inadequacy. This testimony is said by the majority to prove the contrary — that the existing service is adequate. I disagree.
In its decision the Commission makes specific reference to this testimony as well as to other testimony of Mr. Frederick with regard to Warner’s need to be assured of an uninterrupted supply of coal by the provision of at least one other certificated hauler:
Although [Mr. Frederick] testified that the service of Lansberry has ‘generally’ been adequate, the situation faced by [Warner] has changed due to the fact that it no longer has the back-up availability of natural gas or oil.2 Because the company requires ‘coal on a continuous basis ’ to keep its plant in operation, the applicant’s proposed service is necessary to further the service, accommodation and convenience of the public.3 [Emphasis supplied.]
Footnotes 2 and 3 shown in the quotation are as follows:
2. Conversion of the Warner Company operations away from the use of natural gas and oil to coal has been encouraged by this Commission.
3. The Commission has the power to authorize competition where it is necessary to pro*392vide adequate service to the public. (Emphasis supplied.)
Quite simply, the Commission found based on Mr. Frederick’s testimony that the petitioner’s service is inadequate for the reason that the petitioner is the only carrier performing the service and that Davidson’s certification was therefore necessary or proper as a back-up for Warner’s vital and continuous need for coal at its plant.
I would affirm the Commission’s determination, recalling the narrow limit of judicial review in this class of case:
The statute invests the Commission with the power to grant a certificate of public convenience when it is satisfied that such action is necessary or proper for the service, accommodation, convenience or safety of the public. Section 1103(a) of the Public Utility Code, 66 Pa. C. S. Section 1103(a). Where the facts support the Commission’s finding in a carrier case, we may not make an independent judgment and substitute it for the judgment of the Commission and we may not indulge in the process of weighing evidence. [Citations omitted.] As Mr. Justice Roberts wrote in Philadelphia Suburban Water Co. v. Pennsylvania Public Utility Commission, 425 Pa. 501, 508, 229 A.2d 748 (1967): ‘As regards . . . the public interest . . . the Commission’s discretion'must be accepted unless totally without support in the record based on an error of law or unconstitutional. .. .’
Lancaster Yellow Cab & Baggage, Inc. v. Pennsylvania Public Utility Commission, 61 Pa. Commonwealth Ct. 160, 163, 432 A.2d 1143, 1144 (1981).